Citation Nr: 0308136	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  99-20 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  The propriety of the initial noncompensable rating 
following the grant of service connection for chondromalacia 
of the right knee.  

2.  The propriety of the initial noncompensable rating 
following the grant of service connection for chondromalacia 
of the left knee.  

3.  The propriety of the initial noncompensable rating for 
the service-connected left ear hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from August 1974 to April 
1998.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC in 
December 2001.  

In an April 2002 Memorandum, the Board determined that 
additional development of the record was necessary prior to 
the issuance of a decision on the merits.  

The additional development was undertaken at the Board 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(January 23, 2002), since codified at 38 C.F.R. § 19.9(a)(2).  




FINDINGS OF FACT

1.  The service-connected chondromalacia, right knee is shown 
to be manifested by complaints of pain and x-ray findings of 
mild degenerative changes with related crepitus, but more 
than a mild functional limitation is not demonstrated; 
neither instability or recurrent subluxation nor cartilage 
damage with frequent episodes of locking and effusion is 
shown.  

2.  The service-connected chondromalacia, left knee is shown 
to be manifested by complaints of pain and x-ray findings of 
mild degenerative changes with related crepitus, but more 
than a mild functional limitation is not demonstrated; 
neither instability or recurrent subluxation nor cartilage 
damage with frequent episodes of locking and effusion is 
shown.  

3.  The service-connected left ear defective hearing has been 
manifested by no more than auditory acuity of Level I hearing 
loss based on VA and private pure tone decibel loss 
measurements and speech discrimination.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 10 percent 
rating for the service-connected right knee chondromalacia 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a including Diagnostic 
Codes 5003, 5010, 5257, 5259, 5260, 5261 (2002).  

2.  The criteria for the assignment of an initial 10 percent 
rating for the service-connected left knee chondromalacia 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a including Diagnostic 
Codes 5003, 5010, 5257, 5259, 5260, 5261 (2002).  

3.  The criteria for the assignment of an initial compensable 
rating for service-connected left ear hearing loss have not 
been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. § 4.85 including Diagnostic Code 6100 (1998 and 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board once again notes that there has been 
a significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed the 
veteran of the evidence needed to support his claim.  VA has 
met its duty to inform the veteran.  The Board concludes that 
the discussions in the RO's decision, Statement of the Case 
and Supplemental Statement of the Case informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  

In addition, the Board provided a letter to the veteran in 
August 2002 explaining the elements of the VCAA and providing 
him with additional opportunities to provide evidence to 
substantiate his claims.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  He was advised of 
the evidence necessary to substantiate his claim.  

In this regard, the Board again notes that, by virtue of an 
August 2002 letter issued during the pendency of the appeal, 
the veteran and his representative have been advised of the 
law and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  

Furthermore, the veteran underwent additional VA examinations 
in conjunction with this appeal in December 2002 pursuant to 
Board development.  Hence, the claim is ready to be 
considered on the merits.

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In this case, the veteran maintains that compensable ratings 
are warranted for the service-connected chondromalacia of the 
knees and the left ear defective hearing.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).  


A.  Knees

The veteran was afforded a VA general medical examination in 
June 1998 in conjunction with his claims of service 
connection, including those claims for the knees.  The 
veteran reported that he had undergone one surgical operation 
on the left knee in 1991 and on the right knee in 1995.  The 
veteran complained of having pain in the knees in the morning 
after waking up.  The veteran also reported having pain and 
swelling while jogging, forcing him to quit running.  

On examination, the veteran's gait was noted to be normal.  
An examination of the knees did not show any swelling or 
deformity.  There was significant tenderness over both 
patellae.  His flexion could be performed from 0 through 125 
degrees actively, as well as passively, bilaterally, without 
any objective evidence of pain.  The anterior drawer test, 
test for lateral instability and McMurray's test were 
negative, bilaterally.  X-ray studies of the knees were 
reported to be normal.  The diagnosis was that of bilateral 
chondromalacia patellae.  

In an October 1998 rating decision, the RO granted service 
connection for chondromalacia of the right and left knees, 
and assigned noncompensable ratings for both knees, based on 
the results of the June 1998 VA examination.  The veteran 
timely appealed that determination.  

At his December 2001 personal hearing before the undersigned 
Veterans Law Judge, the veteran testified that it was painful 
to walk up and down stairs and that he was no longer able to 
run.  The veteran still wore his knee brace occasionally.  
The veteran took aspirin for the pain.  The veteran testified 
that his knees were stiff, with occasional swelling, 
occasional giving out of the knee and pain.  

In an April 2002 Memorandum, the Board determined that 
additional development of the record was necessary before a 
decision on the merits could be rendered.  

In this regard, the veteran appeared for another VA 
examination in December 2002 when he gave a history of flare-
ups of knee pain on waking up in the morning.  He stated that 
the pain lasted for three to three and a half hours before it 
eased.  

The veteran also reported having flare-ups of knee pain on 
sitting in one position for long periods of time for an hour 
or more, such as in a car or at his desk.  Reportedly, 
standing for long periods of time also caused flare-ups of 
pain.  

The veteran stated that, on sitting for long periods of time 
or standing for long periods, the knees locked up and he 
needed to work them out.  He had also noticed swelling of the 
knees after a period of extended walking.  He stated that he 
did not run any more to avoid severe flare-ups of knee pain.  
He also reported that his knees tended to give out on 
standing for long periods of time or sometimes even on 
standing for short periods of time.  The veteran stopped 
taking Naproxen for the pain because it upset his stomach and 
took aspirin instead.  Finally, the veteran also stated that 
prolonged sitting caused stiffness in the knees.  

On examination, the veteran's gait was noted to be slow, but 
normal.  An examination of the right knee showed no evidence 
of soft tissue swelling effusion, or deformity, but there was 
tenderness to palpation on either side of the patella.  Also, 
there was crepitus during movements of the knee.  

The veteran's active flexion could be performed from 0 to 130 
degrees, and passive flexion was from 0 to 140 degrees.  His 
extension could be performed down to 0 degrees.  All 
movements of the right knee were performed slowly and in a 
stiff manner with guarding during the entire range of motion, 
and the veteran reported having a tight sensation during 
those movements.  There was no evidence of weakened movement 
against resistance.  The flexors and extensors of the right 
knee revealed a muscle strength of grade 5/5.  The anterior 
drawer test, McMurray's test, and tests for lateral stability 
were negative.  

An examination of the left knee also did not reveal any soft 
tissue swelling, effusion or deformity.  There was tenderness 
to palpation over the left knee on patellar compression and 
also along the joint line, medially.  Also, there was 
crepitus during movements of the knee.  All movements of the 
left knee were also performed slowly and with guarding during 
the entire range of motion due to pain.  His active flexion 
could be performed from 0 to 125 degrees, and passive flexion 
was from 0 to 140 degrees.  His extension could be performed 
down to 0 degrees.  There was no instability of the left 
knee.  There was no evidence of weakened movement against 
resistance with flexors and extensors revealing a muscle 
strength of grade 5/5.  

The examiner indicated that it was not possible to comment on 
fatigability as repetitive movements of the knees could not 
be performed adequately due to pain and guarding.  

X-ray studies of both knees revealed mild degenerative 
changes.  The diagnosis was that of bilateral degenerative 
joint disease of the knees.  

The medical evidence indicates that the veteran has slight 
limitation of flexion of the knee, but no limitation of 
extension.  As such, the veteran's service-connected right 
and left knees are currently each evaluated as noncompensably 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under this Diagnostic Code, limitation of flexion of the leg 
to 45 degrees is rated as 10 percent disabling; flexion 
limited to 30 degrees is rated as 20 percent disabling; and 
flexion limited to 15 degrees is rated as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  

The Board must consider other Diagnostic Codes specifically 
applicable to the knee, including, 5256, 5257, 5258, 5259, 
5261, 5262 and 5263.  

The Schedule also includes Diagnostic Code 5257, which 
provides criteria evaluating slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  

A rating is also contemplated by ankylosis of the knee, under 
Diagnostic Code 5256; a dislocated semilunar cartilage 
disability, under Diagnostic Code 5258; symptomatic removal 
of the same, under Diagnostic Code 5259; limitation of 
extension under Diagnostic Code 5261; for impairment of the 
tibia or fibula under Diagnostic Code 5262; and for a genu 
recurvatum disorder, under Diagnostic Code 5263.  

Limitation of extension of the leg to 10 degrees is evaluated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling. 38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees of more 
evaluated as 60 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2002).  

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2002), and a disability 
manifested by symptomatic dislocated semilunar cartilage, 
after removal, is evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2002).  

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002).  

A genu recurvatum disorder is evaluated as 10 percent 
disabling under Diagnostic Code 5263, when it is acquired, 
traumatic, with weakness and insecurity in weight bearing 
objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 
5263 (2002).  

The veteran has been diagnosed with degenerative arthritis of 
the knees, and as such, the rating criteria for arthritis 
must also be considered.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  

When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II (2002).  

In this case, the veteran was afforded VA examinations in 
June 1998 and December 2001.  The range of motion of the 
knees was shown as slightly limited in flexion on both 
examinations.  

If strictly rated under range-of-motion Codes 5260 and 5261, 
the reported ranges of motion for the right and left knees 
would be rated no percent.  However, the presence of 
arthritis with at least some limitation of motion supports 
the assignment of a 10 percent rating for each knee under 
Diagnostic Code 5003.  

While the veteran reported having knee pain that became worse 
with activity, there was no credible evidence to show that 
pain on use or during flare-ups results in additional 
functional limitation due to pain to the extent that each 
knee disability would be more than 10 percent disabling under 
the limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that separate ratings may be assigned for 
arthritis with limitation of motion of a knee (Diagnostic 
Codes 5003- 5010) and for instability of a knee (Diagnostic 
Code 5257). VAOPGCPREC 23-97 and 9-98.  

Although the evidence shows that the veteran occasionally 
wore a brace, recent medical evidence reflects that there is 
no instability of either knee.  Moreover, there is no 
evidence of recurrent subluxation of either knee.  Therefore, 
the assignment of separate compensable rating under 
Diagnostic Code 5257 for instability and/or recurrent 
subluxation of the knees would not be for consideration in 
this case.  

In addition, the medical evidence in this regard does not 
serve to establish that the veteran's knees are ankylosed so 
as to provide for the assignment of compensable evaluations 
pursuant to Diagnostic Code 5256.  

The medical record including both VA medical examinations 
does not show any evidence of an actual compensable 
limitation of flexion or extension under either Diagnostic 
Code 5260 or 5261.  

There is no current or earlier evidence showing loose motion 
or malunion productive of knee disability so as to warrant 
the assignment of a compensable rating under Diagnostic Code 
5262.  

A review of the evidentiary record discloses no evidence of 
an acquired traumatic genu recurvatum to warrant the 
application of Diagnostic Code 5263 in this case.  

The veteran testified in December 2001 that he had cartilage 
surgically removed so as to warrant the assignment of a 
compensable rating under Diagnostic Code 5259.  Although the 
record shows that the veteran had as surgeries for both 
knees, it is not shown that the veteran has current symptoms 
due to any semilunar cartilage removal.  

Finally, a review of the evidentiary record in its entirety 
does not show that the veteran's right or left knee is 
manifested by effusion into the knee joint, with frequent 
episodes of locking pain, so that a compensable rating under 
Diagnostic Code 5258 would be for application in this case.  

In summary, the veteran's service-connected left and right 
disability is most appropriately rated under limitation of 
flexion due to arthritis.  38 C.F.R. § 4.71, including 
Diagnostic Codes 5003, 5260 (2002).  Under these Diagnostic 
Codes, the veteran is entitled to a 10 percent rating for 
each knee due to objective evidence of degenerative joint 
disease in each knee as well as noncompensable limitation of 
motion of each knee.  

The veteran's service-connected chondromalacia of the right 
and left knee does not exhibit ankylosis, recurrent 
subluxation, instability, dislocated or removal of semilunar 
cartilage, compensable limitation of extension, impairment of 
the tibia and fibula, or genu recurvatum.  As such, a rating 
under another Diagnostic Code is not appropriate at this 
time.  

Finally, the Board has also considered the provision of 
38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.40, functional loss or 
weakness due to pain supported by adequate pathology and 
evidenced by the visible behavior of the veteran is deemed a 
serious disability.  

In the case of DeLuca v. Brown, 8 Vet.App. 202 (1996), the 
Court expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In this case, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  

It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claim as a rating 
under the Diagnostic Code governing limitation of motion of 
the knee are for consideration.  

However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 
Vet.App. 7 (1996).  

As noted hereinabove, while the veteran reported some pain 
and guarding of movement, it is not show that he has pain on 
use or during flare-ups that results in additional functional 
limitation due to pain to the extent that the right and left 
knee disabilities would be more than 10 percent disabling 
under the limitation-of-motion Diagnostic Codes.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected chondromalacia of 
the right and left knees as prescribed by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, at no 
time since service has the service-connected disability been 
more disabling than as currently rated.  



B.  Defective Hearing - Left Ear

The results of a VA audiometric examination performed in June 
1998 reported pure tone air conduction thresholds as 5, 5, 30 
and 55 decibels in the left ear at 1000, 2000, 3000 and 4000 
hertz, respectively.  The average of the pure- tone 
thresholds for the left ear was 23.  A speech discrimination 
score of 100 percent was recorded for the left ear.  The 
diagnosis was that of mild to moderately severe high 
frequency sensorineural hearing loss left ear.  

Pursuant to additional development at the Board, the veteran 
was afforded another VA audiometric examination in December 
2002.  The veteran reported increased difficulty 
understanding conversation in a noisy environment.  His pure 
tone air conduction thresholds in the left ear were reported 
as 15, 10, 40 and 65 decibels in the left ear at 1000, 2000, 
3000 and 4000 hertz, respectively.  The average of the pure-
tone thresholds for the left ear was 33.  A speech 
discrimination score of 94 percent was recorded for the left 
ear.  

Immittance tests revealed normal middle ear function with 
normal acoustic reflexes, bilaterally.  The examiner noted 
that speech recognition scores were excellent, bilaterally.  
The diagnosis was that of mild to moderately severe 
sensorineural high-frequency hearing loss in the left ear.  

The Board notes that, effective on June 10, 1999, the rating 
schedule criteria for evaluating hearing impairment were 
changed.  The Court has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies.  " White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Thus, the Board is required to consider the claim in light of 
both the former and revised schedular rating criteria to 
determine whether an increased evaluation for the veteran's 
bilateral hearing loss is warranted.  

However, in the case at hand, the disability in question 
(hearing loss) does not fall within those sections of the 
rating schedule that underwent substantive change.  
Accordingly, for practical purposes, the appropriate 
evaluation to be assigned the veteran's service-connected 
hearing loss may be determined under either the "old" or 
"new" schedular criteria.  

Under both the old and the new criteria, the evaluation of 
the service-connected unilateral hearing disability is based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 Hertz.  38 C.F.R. § 4.85 (1998); 38 C.F.R. § 4.85 
(2002).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity to Level XI for 
profound deafness.  In situations where service connection 
has been granted only for defective hearing involving one 
ear, and the veteran does not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear is 
considered to be normal.  In such situations, a maximum 10 
percent evaluation is assignable where hearing in the 
service-connected ear is at Level X or XI. 38 C.F.R. §§ 
3.383, 4.85 including Diagnostic Code 6100 (2002).  

In the present case, during the veteran's period of active 
service, he developed a high frequency sensorineural hearing 
loss in his left ear.  On VA audiometric examinations in June 
1998 and in December 2002, clinical findings were consistent 
with Level I hearing loss for the service-connected left ear.  

Absent the presence of total deafness in both ears, the 
veteran's nonservice-connected right ear is considered to 
have Level I hearing for rating purposes.  See 38 C.F.R. §§ 
3.383, 4.85 (2002).  

The Board notes that evaluations of service-connected 
defective hearing are based for the most part on a mechanical 
application of the rating schedule.  See Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  

The Board is aware that the results of the VA audiometric 
examinations in June 1998 and December 2002 do show some 
increase in the veteran's service-connected left ear hearing 
loss.  Nonetheless, under the circumstances of this case, an 
initial compensable rating for the veteran's service-
connected left ear hearing loss currently is not for 
application, as the veteran's hearing loss is not severe 
enough to warrant a compensable evaluation based on the 
rating criteria.  

Accordingly, an increased (compensable) rating is not 
warranted.  38 C.F.R. 4.85 including Diagnostic Code 6100 
(2002).  



ORDER

An initial 10 percent rating for the service-connected 
chondromalacia of the right knee is granted, subject to the 
regulations controlling the payment of VA monetary benefits.  

An initial 10 percent rating for the service-connected 
chondromalacia of the left knee is granted, subject to the 
regulations controlling the payment of VA monetary benefits.  

An increased (compensable) rating for the service-connected 
left ear hearing loss is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

